Citation Nr: 1504836	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-25 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left hip arthritis.  

2.  Entitlement to service connection for right hip arthritis.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from August 1957 to June 1978 and was awarded, in part, a Purple Heart, Combat Infantry Badge, Bronze Star Medal, Master Parachutist Badge, and Senior Parachutist Badge for such service.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

In support of these claims, the Veteran participated in an informal hearing conference with a Decision Review Officer at the RO in November 2011.  

During the early course of this appeal, the RO incorrectly characterized the claim of entitlement to service connection for right hip arthritis as a new and material evidence claim, ensuing from a May 2011 rating decision.  The characterization did not take into account the fact that the Veteran had perfected an appeal of a June 2003 rating decision, in which the RO previously denied service connection for right hip arthritis.  By decision issued in November 2013, the Board reopened the claim and then denied it on its merits as well as the claim of entitlement to service connection for left hip arthritis.  

The Veteran then appealed the Board's November 2013 decision to the U. S. Court of Appeals for Veterans Claims (Court).  In August 2014, based on a Joint Motion For Partial Remand (joint motion), the Court upheld the reopening of the right hip claim and remanded the claims to the Board for action consistent with the terms of the joint motion.  

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The Veteran's records are located not only in a physical claims file but also on electronic files, including Virtual VA and Veterans Benefits Management System (VBMS) processing systems.


FINDING OF FACT

The record includes an approximate balance of negative and positive evidence on the matter of whether arthritis of the right and left hips is related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, arthritis of the right hip was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, arthritis of the left hip was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

In this case, given the Board's favorable disposition, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

The Veteran seeks service connection for arthritis in both of his hips on the basis that he developed this arthritis after service due to the impact force of multiple (over 80) in-service parachute jumps.

The Board denied these claims in November 2013 based primarily on a VA examiner's April 2011 and July 2013 opinions ruling out a relationship between the arthritis and the Veteran's active service.  According to the joint remand, however, the Board erred by doing so without first responding to the Veteran's challenge to the VA examiner's competency.  The parties to this appeal agree that, due to this fact, the Board must determine whether the VA examiner is qualified to render an opinion in this case.  The parties also agree that the Board should consider whether the arthritis is related to the Veteran's service-connected disabilities, including his shrapnel wounds.

Since the parties filed the joint motion, the Veteran has submitted a medical opinion in support of these claims, which alleviates any need to evaluate the VA examiner's qualifications or to obtain an opinion addressing secondary service connection.  Rather, this opinion, considered with all other evidence of record, satisfies all elements of a service connection claim on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014) (service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service).  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (to prevail on the issue of service connection on this basis, there must be competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and a nexus between the in-service injury or disease and the current disability).  

Post-service medical documents, including VA treatment records dated since 2003, reports of VA examinations conducted in December 2003 and April 2011, a private physician's December 2011 and October 2012 written opinions, and a VA examiner's July 2013 opinion, establish that the Veteran currently has arthritis in both hips, evidence fulfilling the current disability element of a service connection claim.  

The Veteran's service personnel records and statements satisfy the in-service element of such a claim.  The records show that he served for in excess of 20 years, including during a period of was, was awarded multiple badges for parachuting, and engaged and was wounded in combat.  The duties of such service likely required the alleged multiple jumps and there is no evidence of record to doubt the Veteran's assertions in this regard.

Various articles of record, which confirm that paratroopers suffer impact stress secondary to jumps, and a private physician's December 2011, October 2012 and November 2014 written opinions, considered collectively, satisfy the nexus element of the claims for service connection for arthritis of the hips.  Two VA examiners and this private physician addressed the etiology of the Veteran's arthritis.  Prior to the Veteran's appeal to the Court, however, the Board found the private physician's favorable opinion less probative, not based on a review of the claims file and lacking adequate rationale and reference to critical medical records.  The recently submitted opinion, in which the private physician elaborates on his prior opinions, refers to the Veteran's service record and includes rationale. 

According to the private physician, the Veteran's osteoarthritis of the hips is related to his in-service paratrooper training and activities.  This physician explained that repetitive parachute jumps would make one more likely than an individual in the general public to develop hip arthritis and that, although the Veteran did not have evidence of arthritis, leg cramps, bone or joint deformities on exit examination in June 1978, injury to cartilage surfaces as a result of paratrooper activities often take time to manifest as arthritis.  The physician acknowledged that age had been implicated as a reason for the Veteran's arthritis, which he agreed is sometimes true, but found, in the Veteran's case, that the arthritis is due to trauma.  He noted that symptoms of post-traumatic arthritis that develop from cartilage trauma may take years to show up on x-rays; cartilage damage is not visible on x-rays and only after cartilage deteriorates over time, will changes be evident on x-rays.  

Although there is also evidence of record that is unfavorable, including an extremely comprehensive, well-reasoned and well-supported VA examiner's opinion, albeit challenged by the Veteran for the reasons noted above, the Veteran still prevails under 38 C.F.R. § 3.102 (must resolve doubt in claimant's favor when evidence is in equipoise).  The private physician's opinion, considered in conjunction with the articles the Veteran submitted and his statements, is in equipoise with the VA examiner's opinion.   

As the record includes an approximate balance of negative and positive evidence on the nexus element of the claims at issue, the Board is thus required to resolve reasonable doubt in the Veteran's favor and conclude that arthritis of both hips was incurred in service.  



ORDER

Service connection for left hip arthritis is granted.  

Service connection for right hip arthritis is granted.  


______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


